DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Remarks
The previous issued allowance action on 08/05/2021 is withdrawn due to Quality Major Activity error during examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

For each key, performing a quadratization process including the “identifying…largest number…” limitation, is a type of mathematical and mental operation.
The “replacing…” limitation is discussed purely in mathematical manipulations and calculations throughout the specification (see para 29-30 on polynomial, Rosenberg application; para 34 on providing quadratic polynomials in Ising space, etc.). 
The “updating each key and value…to correspond with the auxiliary variable” limitation is a description of the mathematical manipulation to perform these polynomial techniques in certain spaces (i.e. see para 64 on “adding new quadratic terms which correspond to the new variable” in the mathematical graph embodiment). 
In the recited “deleting all degree…” limitation, deletion is not a technological, but a mathematical manipulation of the polynomial analysis (see para 55-56: where the deletion process involves the removal of certain mathematical key-value pairs based on a mathematical degree relationship, which results in “a quadratic polynomial is constructed…”). 
Furthermore, constructing a quadratic polynomial for the pair is a purely mathematical result/outcome of the claim.
At step 2A Prong 2, the claim recites creating a data structure. The specification never discusses what the data structure itself comprises.  In addition, the claim also recites storing the auxiliary…as a pair in a data map. There is no description in the specification of what this data map comprises. The BRI includes simple, generic storage of information. Furthermore, the claim recites upon a determination that all values have been deleted, it is noted that deleting the key is an  act of removing the terms is in part a mathematical exercise (see para 4, on deleting math terms from the HOBO optimization problem). As claimed, it is at best the general removal of information from a storage, which is a generic computing operation that “Nearly every computer will include” (citing 110 USPQ2d 1976 Alice at 1985). These limitations therefore do not integrate the recited abstract idea into a practical application.
At step 2B, see MPEP 2106.05(d) for demonstrating WURC for the insignificant extra-solution limitations. Accordingly, considered individually and a whole, the claim is directed to an abstract idea without significantly more.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, considered individually and a whole, the claim is directed to an abstract idea without significantly more. There are no additional elements provide an inventive concept. The claim is not patent eligible.
Claims 7 and 13 are being rejected under U.S.C. 101 for similar reason.
Claims 2-6, 8-12 and 14-20 are dependent on their respective parent claims and include all the limitations of these claims; these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, thus the claims are direct to 
Claims 13 -20 recite “computer-readable media” and appear to encompass signals per se.
The term “computer-readable media” is not encompassed by the exclusionary language of paragraph 49 – which recites “computer-readable storage media.” There does not appear to be any positive statement or language definitively linking all computer-readable media to the excluded computer-readable storage media in a way that would preclude the non-statutory embodiments.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/KEN HOANG/Examiner, Art Unit 2168